Case 2:20-cv-00376-MJH-MPK Document 18 Filed 07/14/20 Page 1 "Fi L ED

JUL 44 2020

IN THE UNITED STATES DISTRICT COURF | CLERK US. DIsTRICT'CoURT
FOR THE WESTERN DISTRICT OF PENNSYLVAN}IES™: DIST. OF PENNSYLVANIA

 

Todd. Kobimson evil \ehlou No. UD-2282,
(20-w- 346

VS.

' é :
Jat 5 |

MOTION AND DECLARATION IN SUPPORT OF MOTION TO PROCEED
IN FORMA PAUPERIS |

I, Todd Robinsa 1S) , am the plaintiff in the above entitled case.
In support of my motion for leave to proceed in forma pauperis, I state that because of my poverty I am
unable .to pay the initia] costs of said proceeding or to give security therefore and that I believe Iam
entitled to redress. In support of this motion, I declare the following responses are true.

 

1. If you are receiving prison wages, state the amount: AS / Ai
. v
If you received within the past twelve months any money form any source, explain, and state

The amount: C d Je

3. State the amount of reat you have in a checking, savings, or prison account:
Os

2.

4. Identify and state the value of any real estate, stocks, bonds, notes, automobiles, or other
Valuable property (excluding ordinary houschold furnishings and clothing) which you own:

 

 

List the persons who are dependent upon you for support; state relationship to those persons
And indicate how much you contribute toward their support:

AS Le

I declare under penalty of perjury that the foregoing is true and correct.

SIGNED THIS 66 DAY OF S U ly ,20 7G.

PlaintitP's signature

 
Case 2:20-cv-00376-MJH-MPK Document 18 Filed 07/14/20 Page 2 of 2

TO BE COMPLETED BY RECORDS OFFICER OF PRISON

 

1. The plaintif: presently hgs the sum of fl gd on account at
Uegheng Corie T0s8
"(Name4f prisony . VY

ope Attached is a copy of the plaintiff's institutional account

indicating deposits and withdrawals during the preceding one
year period or_“J-IQ-)) tO (p-20-2c036
(Indicate period covered by Account)

I cannot furnish the court with a copy of the plaintiff's
institutional account indicating income and withdrawals because

 

 

2. The plaintiff has the following securities and other assets: (include any information you have

 

regarding outside accounts, sources of income): a /4
ft

 

 

 

3. Other information relevant to plaintiff's financial status or information that plaintiff's statements

contained in his motion and declaration in support of motion to proceed in forma pauperis are not
true: “al
M7 tT

 

 

I declare under penalty of perjury that the foregoing is true and correct, to the best of my knowledge,
information and belief.

Signed this loth day of Joly 2020

Utne VYeuaw ~AalCpornt lClwnrk

ignature and Title of Records Officer of Prison

ORDER

Motion for leave to proceed in forma pauperis is

 

Date:

 

United States Magistrate Judge
